Per Curiam.
We have given this case a careful examination and find no new point presented and no authority cited which was not considered by us at the last term. The instruction of the court to the jury, which is assigned as error, was substantially responsive to the defendant’s prayer relating to the same phase of the case and there is, therefore, no cause to complain of it, Thompson v. Telegraph Co., 107 N. C., 449; Greenleaf v. Railroad, 91 N. C., 33. We do not see that the instruction, when properly construed, was inherently wrong. The other point made as to the failure of the judge to explain to the jury the use that could be made by them of the testimony of the witness, Bailes, who is alleged to have contradicted the defendant’s witness Horton, can not be sustained. We do not think there was any misun*60derstanding by the jury of the nature and effect of this evidence and there certainly has not been any real miscarriage of justice. The parties themselves did not seem to attach much, if any, importance to the alleged omission to charge upon this point. Assuming, for the sake of argument, that there was an omission in this respect, it was not so grave, under the facts and circumstances of this case appearing in the transcript, as to constitute reversible error. We do not mean to intimate that there was any error at all, but, if there was, it was very slight and no substantial prejudice to the defendant has resulted therefrom. 2 Enc. -of PI. and Pr. 499 et seq and notes. ‘ It is unnecessary to discuss the assignment more in detail as by reason of the recent rule of this court upon the subject, this case cannot become a pre-_ cedent. The case seems to have been fairly tried on the merits and the verdict and judgment should not be disturbed.
Petition Dismissed.